Bigelow, J.
1. The extent to which the cross-examination of the witness should be carried was within the discretion of the judge who presided at the trial, and no exception lies to the mode of its exercise.
2. But the ruling of the court was erroneous in one particu lar. The cause of action set out in the declaration was either in the nature of trespass for wrongfully taking goods belonging to the plaintiffs, or of trover for converting them. In either case, it was necessary to show possession, or a right to immediate possession ; otherwise, the evidence would fail to support the essential allegations in the declaration. The practice act makes no change in the rules of evidence applicable to the various causes of action comprehended under the general designation of actions of tort. Robinson v. Austin, 2 Gray, 564. The ruling of the court would have been correct, if the declaration had been for the wrongful act of the defendant in depriving the plaintiffs of their reversionary right or ownership in the property, subject to the special right or interest of Haley therein ; but it was erroneous as applied to the cause of action set out in the declaration.

Exceptions sustained.